

117 HR 5008 IH: Frank Harrison, Elizabeth Peratrovich, and Miguel Trujillo Native American Voting Rights Act of 2021
U.S. House of Representatives
2021-08-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5008IN THE HOUSE OF REPRESENTATIVESAugust 13, 2021Ms. Davids of Kansas (for herself and Mr. Cole) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo protect the voting rights of Native American and Alaska Native voters.1.Short titleThis Act may be cited as the Frank Harrison, Elizabeth Peratrovich, and Miguel Trujillo Native American Voting Rights Act of 2021.2.Findings and purposes(a)FindingsCongress finds the following:(1)The Constitution explicitly and implicitly grants Congress broad general powers to legislate on issues relating to Indian Tribes, powers consistently described as plenary and exclusive. These powers arise from the grant of authority in the Indian Commerce Clause and through legislative matters arising under the Treaty Clause.(2)The Federal Government is responsible for upholding the obligations to which the Federal Government has agreed through treaties, legislation, and executive orders, referred to as the Federal trust responsibility toward Indian Tribes and their members.(3)The Supreme Court has repeatedly relied on the nature of this government to government relationship between the United States and sovereign Indian Tribes for congressional authority to enact legislation that singles out Indians for particular and special treatment. Morton v. Mancari, 417 U.S. 535, 554–555 (1974).(4)Legislation removing barriers to Native American voting is vital for the fulfillment of Congress’ unique obligation toward Indians, particularly ensuring that Native American voters are fully included as qualified members of the modern body politic. Board of County Comm’rs v. Seber, 318 U.S. 705, 715 (1943).(5)Under the Elections Clause of article I, section 4 of the Constitution, Congress has additional power to regulate any election conducted to select Members of Congress. Taken together, the Indian Commerce Clause and the Election Clause give Congress broad authority to enact legislation to safeguard the voting rights of Native American voters.(6)Despite Congress’ decision to grant Native Americans Federal citizenship, and with it the protections of the Fifteenth Amendment, with passage of the Act of June 2, 1924 (Chapter 233; 43 Stat. 253) (commonly known as the Indian Citizenship Act of 1924), States continued to deploy distinct methods for disenfranchising Indians by enacting statutes to exclude from voter rolls Indians living on Indian lands, requiring that Indians first terminate their relationship with their Indian Tribe, restricting the right to vote on account of a Tribal member’s guardianship status, and imposing literacy tests.(7)Barriers to voter access for Native Americans persist today, and such barriers range from obstructing voter access to vote dilution and intentional malapportionment of electoral districts.(8)The Native American Voting Rights Coalition’s nine field hearings in Indian Country and four-State survey of voter discrimination revealed a number of additional obstacles that Native Americans must overcome in some States, including—(A)a lack of accessible registration and polling sites, either due to conditions such as geography, lack of paved roads, the absence of reliable and affordable broadband connectivity, and restrictions on the time, place, and manner that eligible people can register and vote, including unequal opportunities for absentee, early, mail-in, and in-person voting;(B)nontraditional or nonexistent addresses for residents on Indian reservations, lack of residential mail delivery and pick up, reliance on distant post offices with abbreviated operating hours for mail services, insufficient housing units, overcrowded homes, and high incidence of housing insecurity and homelessness, lack of access to vehicles, and disproportionate poverty which make voter registration, acquisition and dropping off of mail-in ballots, receipt of voting information and materials, and securing required identification difficult, if not impossible;(C)inadequate language assistance for Tribal members, including lack of outreach and publicity, the failure to provide complete, accurate, and uniform translations of all voting materials in the relevant Native language, and an insufficient number of trained bilingual poll workers; and(D)voter identification laws that discriminate against Native Americans.(9)The Department of Justice and courts also recognized that some jurisdictions have been unresponsive to reasonable requests from federally recognized Indian Tribes for more accessible voter registration sites and in-person voting locations.(10)According to the National Congress of American Indians, there is a wide gap between the voter registration and turnout rates of eligible American Indians and Alaska Natives and the voter registration and turnout rates of non-Hispanic White and other racial and ethnic groups.(11)Despite these obstacles, the Native-American vote continues to play a significant role in Federal, State, and local elections.(12)In Alaska, New Mexico, Oklahoma, and South Dakota, Native Americans, American Indians, and Alaska Natives comprise approximately 10 percent or more of the voting population.(13)The Native-American vote also holds great potential, with over 1,000,000 voters who are eligible to vote, but are not registered to vote.(b)PurposesThe purposes of this Act are—(1)to fulfill the Federal Government’s trust responsibility to protect and promote Native-Americans’ exercise of their constitutionally guaranteed right to vote, including the right to register to vote and the ability to access all mechanisms for voting;(2)to establish Tribal administrative review procedures for a specific subset of State actions that have been used to restrict access to the polls on Indian lands;(3)to expand voter registration under the National Voter Registration Act of 1993 (52 U.S.C. 20501 et seq.) to cover Federal facilities;(4)to afford equal treatment to forms of identification unique to Indian Tribes and their members;(5)to ensure American Indians and Alaska Natives experiencing homelessness, housing insecurity, or lacking residential mail pickup and delivery can pool resources to pick up and return ballots;(6)to clarify the obligations of States and political subdivisions regarding the provision of translated voting materials for American Indians and Alaska Natives under section 203 of the Voting Rights Act of 1965 (52 U.S.C. 10503);(7)to provide Tribal leaders with a direct pathway to request Federal election observers and to allow public access to the reports of those election observers;(8)to study the prevalence of nontraditional or nonexistent mailing addresses in Native communities and identify solutions to voter access that arise from the lack of an address; and(9)to direct the Department of Justice to consult on an annual basis with Indian Tribes on issues related to voting.3.DefinitionsIn this Act:(1)Attorney GeneralThe term Attorney General means the United States Attorney General.(2)IndianThe term Indian has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(3)Indian landsThe term Indian lands includes—(A)Indian country as defined under section 1151 of title 18, United States Code;(B)any land in Alaska owned, pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.), by an Indian Tribe that is a Native village (as defined in section 3 of that Act (43 U.S.C. 1602)) or by a Village Corporation that is associated with an Indian Tribe (as defined in section 3 of that Act (43 U.S.C. 1602));(C)any land on which the seat of the Tribal government is located; and(D)any land that is part or all of a Tribal designated statistical area associated with an Indian Tribe, or is part or all of an Alaska Native village statistical area associated with an Indian Tribe, as defined by the Census Bureau for the purposes of the most recent decennial census.(4)Indian TribeThe term Indian Tribe means the recognized governing body of any Indian or Alaska Native Tribe, band, nation, pueblo, village, community, component band, or component reservation, individually identified (including parenthetically) in the list published most recently as of the date of enactment of this Act pursuant to section 104 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 5131).(5)Polling placeThe term polling place means any location where a ballot is cast in elections for Federal office, and includes a voter center, poll, polling location, or polling place, depending on the State nomenclature.4.Establishment of a Native American voting task force grant program(a)In generalThe United States Election Assistance Commission (referred to in this section as the Commission) shall establish and administer, in coordination with the Department of the Interior, a Native American voting task force grant program, through which the Commission shall provide financial assistance to eligible applicants to enable those eligible applicants to establish and operate a Native American Voting Task Force in each State with a federally recognized Indian Tribe.(b)PurposesThe purposes of the Native American voting task force grant program are to—(1)increase voter outreach, education, registration, and turnout in Native American communities;(2)increase access to the ballot for Native American communities, including additional satellite, early voting, and absentee voting locations;(3)streamline and reduce inconsistencies in the voting process for Native Americans;(4)provide, in the community’s dominant language, educational materials and classes on Indian lands about candidacy filing;(5)train and educate State and local employees, including poll workers, about—(A)the language assistance and voter assistance requirements under sections 203 and 208 of the Voting Rights Act of 1965 (52 U.S.C. 10503; 10508);(B)voter identification laws as affected by section 8 of this Act; and(C)the requirements of Tribes, States, and precincts established under this Act;(6)identify model programs and best practices for providing language assistance to Native American communities;(7)provide nonpartisan poll watchers on election day in Native American communities;(8)participate in and evaluate future redistricting efforts;(9)address issues of internet connectivity as it relates to voter registration and ballot access in Native American communities;(10)work with Indian Tribes, States, and the Federal Government to establish mailing addresses that comply with applicable State and Federal requirements for receipt of voting information and materials; and(11)facilitate collaboration between local election officials, Native American communities, and Tribal elections offices.(c)Eligible applicantThe term eligible applicant means—(1)an Indian Tribe;(2)a Secretary of State of a State, or another official of a State entity responsible for overseeing elections; or(3)a consortium of the entities described in paragraphs (1) and (2).(d)Application and selection process(1)In generalThe Commission, in coordination with the Department of the Interior and following consultation with Indian Tribes about the implementation of the Native American voting task force grant program, shall establish guidelines for the process by which eligible applicants will submit applications.(2)ApplicationsEach eligible applicant desiring a grant under this section shall submit an application, according to the process established under paragraph (1), and at such time, in such manner, and containing such information as the Commission may require. Such application shall include—(A)a certification that the applicant is an eligible applicant;(B)a proposed work plan addressing how the eligible applicant will establish and administer a Native American Voting Task Force that achieves the purposes described in subsection (b);(C)if the eligible applicant is a consortium as described in subsection (c)(3), a description of the proposed division of responsibilities between the participating entities;(D)an explanation of the time period that the proposed Native American Voting Task Force will cover, which shall be a time period that is not more than 3 years; and(E)the goals that the eligible applicant desires to achieve with the grant funds.(e)Uses of fundsA grantee receiving funds under this section shall use such funds to carry out one or more of the activities described in subsection (b), through the grantee’s Native American Voting Task Force.(f)Reports(1)Report to the Commission(A)In generalNot later than 1 year after the date on which an eligible applicant receives grant funds under this section, and annually thereafter for the duration of the grant, each eligible applicant shall prepare and submit a written report to the Commission describing the eligible applicant’s progress in achieving the goals outlined in the application under subsection (d)(2).(B)ResponseNot later than 30 days after the date on which the Commission receives the report described in paragraph (1), the Commission will provide feedback, comments, and input to the eligible applicant in response to such report.(2)Report to CongressNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Commission shall prepare and submit a report to the Committee on Indian Affairs of the Senate and Committee on Natural Resources of the House of Representatives containing the results of the reports described under paragraph (1).(g)Relationship with other lawsNothing in this section reduces State or local obligations provided for by the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.), the National Voter Registration Act of 1993 (52 U.S.C. 20501 et seq.), the Help America Vote Act of 2002 (52 U.S.C. 20901 et seq.), or any other Federal law or regulation related to voting or the electoral process.(h)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2022 through 2037.5.Voter registration sites at Indian service providers and on Indian landsSection 7(a) of the National Voter Registration Act of 1993 (52 U.S.C. 20506(a)) is amended—(1)in paragraph (2)—(A)in subparagraph (A), by striking and after the semicolon;(B)in subparagraph (B), by striking the period at the end and inserting a semicolon; and(C)by adding at the end the following:(C)any Federal facility or federally funded facility that is primarily engaged in providing services to an Indian Tribe; and(D)not less than one Federal facility or federally funded facility that is located within the Indian lands of an Indian Tribe, as applicable, (which may be the Federal facility or federally funded facility described in subparagraph (C)).; and(2)by adding at the end the following:(8)Where practicable, each Federal agency that operates a Federal facility or a federally funded facility that is a designated voter registration agency in accordance with subparagraph (C) or (D) of paragraph (2) shall designate one or more special days per year at a centralized location within the boundaries of the Indian lands of each applicable Indian Tribe for the purpose of informing members of the Indian Tribe of the timing, registration requirements, and voting procedures in elections for Federal office, at no cost to the Indian Tribe..6.Accessible tribal designated polling sites(a)In general(1)Designation of State officerEach of the several States whose territory contains all or part of an Indian Tribe’s Indian lands shall designate an officer within that State who will be responsible for compliance with the provisions of this section and who shall periodically consult with the Indian Tribes located wholly or partially within that State regarding compliance with the provisions of this section and coordination between the State and Tribal government. The State shall provide written notice to each such Indian Tribe of the officer so designated.(2)Provision of polling placesFor each Indian Tribe that satisfies the obligations of subsection (c), and for each election for a Federal official or State official that is held 180 days or later after the date on which the Indian Tribe initially satisfies such obligations, any State or political subdivision whose territory contains all or part of an Indian Tribe’s Indian lands—(A)shall provide a minimum of one polling place in each precinct in which there are eligible voters who reside on Indian lands, in a location selected by the Indian Tribe and at no cost to the Indian Tribe, regardless of the population or number of registered voters residing on Indian lands;(B)shall not reduce the number of polling locations on Indian lands based on population numbers;(C)shall provide, at no cost to the Indian Tribe, additional polling places in locations on Indian lands selected by an Indian Tribe and requested under subsection (c) if, based on the totality of circumstances described in subsection (b), it is shown that not providing those additional polling places would result in members of the Indian Tribe and living on Indian lands or other individuals residing on the Indian Tribe’s Indian lands having less opportunity to vote than eligible voters in that State or political subdivision who are not members of an Indian Tribe or do not reside on Indian lands;(D)shall, at each polling place located on Indian lands and at no cost to the Indian Tribe, make voting machines, tabulation machines, official receptacles designated for the return of completed absentee ballots, ballots, provisional ballots, and other voting materials available to the same or greater extent that such equipment and materials are made available at other polling places in the State or political subdivision that are not located on Indian lands;(E)shall, at each polling place located on Indian lands, conduct the election using the same voting procedures that are used at other polling places in the State or political subdivision that are not located on Indian lands, or other voting procedures that provide greater access for voters;(F)shall, at each polling place located on Indian lands and at no cost to the Indian Tribe, make voter registration available during the period the polling place is open to the maximum extent allowable under State law;(G)shall, at each polling place located on Indian lands, provide training, compensation, and other benefits to election officials and poll workers at no cost to the Indian Tribe and, at a minimum, to the same or greater extent that such training, compensation, and benefits are provided to election officials and poll workers at other polling places in the State or political subdivision that are not located on Indian lands;(H)shall, in all cases, provide the Indian Tribe an opportunity to designate election officials and poll workers to staff polling places within the Indian lands of the applicable Indian Tribe on every day that the polling places will be open;(I)shall allow for any eligible voting member of the Indian Tribe or any eligible voting individual residing on Indian lands to vote early or in person at any polling place on Indian lands, regardless of that member or individual’s residence or residential address, and shall not reject the ballot of any such member or individual on the grounds that the ballot was cast at the wrong polling place; and(J)may fulfill the State’s obligations under subparagraphs (A) and (C) by relocating existing polling places, by creating new polling places, or both.(b)Equitable opportunities To vote(1)In generalWhen assessing the opportunities to vote provided to members of an Indian Tribe and to other eligible voters in the State residing on Indian lands in order to determine the number of additional polling places (if any) that a State or political subdivision must provide in accordance with subsection (a)(2)(C), the State, political subdivision, or any court applying this section, shall consider the totality of circumstances of—(A)the number of voting-age citizens assigned to each polling place;(B)the distances that voters must travel to reach the polling places;(C)the time that voters must spend traveling to reach the polling places, including under inclement weather conditions;(D)the modes of transportation, if any, that are regularly and broadly available to voters to use to reach the polling places;(E)the existence of and access to frequent and reliable public transportation to the polling places;(F)the length of lines and time voters waited to cast a ballot in previous elections; and(G)any other factor relevant to effectuating the aim of achieving equal voting opportunity for individuals living on Indian lands.(2)Absence of factorsWhen assessing the opportunities to vote in accordance with paragraph (1), the State, political subdivision, or court shall ensure that each factor described in paragraph (1) is considered regardless of whether any one factor would lead to a determination not to provide additional polling places under subsection (a)(2)(C).(c)Form; provision of form; obligations of the Indian Tribe(1)FormThe Attorney General shall establish the form described in this subsection through which an Indian Tribe can fulfill its obligations under this subsection.(2)Provision of formEach State or political subdivision whose territory contains all or part of an Indian Tribe’s Indian lands—(A)shall provide the form established under paragraph (1) to each applicable Indian Tribe not less than 30 days prior to the deadline set by the State or political subdivision for completion of the obligations under this subsection (which deadline shall be not less than 30 days prior to a Federal election) whereby an Indian Tribe can fulfill its obligations under this subsection by providing the information described in paragraph (3) on that form and submitting the form back to the applicable State or political subdivision by such deadline;(B)shall not edit the form established under paragraph (1) or apply any additional obligations on the Indian Tribe with respect to this section; and(C)shall cooperate in good faith with the efforts of the Indian Tribe to satisfy the requirements of this subsection.(3)Obligations of the Indian TribeThe requirements for a State and political subdivision under subsection (a)(2) shall apply with respect to an Indian Tribe once an Indian Tribe meets the following obligations by completing the form specified in paragraph (1):(A)The Indian Tribe specifies the number and locations of requested polling places, early voting locations, and ballot drop boxes to be provided on the Indian lands of that Indian Tribe.(B)The Indian Tribe certifies that curbside voting will be available for any facilities that lack accessible entrances and exits in accordance with Federal and State law.(C)The Indian Tribe certifies that the Indian Tribe will ensure that each such requested polling place will be open and available to all eligible voters who reside in the precinct or other geographic area assigned to such polling place, regardless of whether such eligible voters are members of the Indian Tribe or of any other Indian Tribe.(D)The Indian Tribe requests that the State or political subdivision shall designate election officials and poll workers to staff such requested polling places, or certifies that the Indian Tribe will designate election officials and poll workers to staff such polling places on every day that the polling places will be open.(E)The Indian Tribe may request that the State or political subdivision provide absentee ballots without requiring an excuse, an absentee ballot request, or residential address to all eligible voters who reside in the precinct or other geographic area assigned to such polling place, regardless of whether such eligible voters are members of the Indian Tribe or of any other Indian Tribe.(4)Established polling placesOnce a polling place is established under subsection (a)(2)(A) or subsection (a)(2)(C) the Tribe need not fill out the form designated under paragraph (1) again unless or until that Indian Tribe requests modifications to the requests specified in the most recent form under paragraph (1).(5)Opt outAt any time that is 60 days or more before the date of an election, an Indian Tribe that previously has satisfied the obligations of paragraph (3) may notify the State or political subdivision that the Indian Tribe intends to opt out of the standing obligation for one or more polling places that were established in accordance with subsection (a)(2)(A) or subsection (a)(2)(C) for a particular election or for all future elections. A Tribe may opt back in at any time.(d)Federal polling sitesEach State shall designate as voter polling facilities any of the facilities identified in accordance with subparagraph (C) or (D) of section 7(a)(2) of the National Voter Registration Act of 1993 (52 U.S.C. 20506(a)(2)), at no cost to the Indian Tribe, provided that the facility meets the requirements of Federal and State law as applied to other polling places within the State or political subdivision. The applicable agency of the Federal Government shall ensure that such designated facilities are made available as polling places.(e)Mail-In ballotingIn States or political subdivisions that permit absentee or mail-in balloting, the following shall apply with respect to an election for Federal office:(1)For each ballot cast by a member of an Indian Tribe living on Indian lands, all postage shall be prepaid by the Federal Government and each ballot postmarked the day the ballot is received at a postal facility located on Indian lands.(2)An Indian Tribe may designate at least one building per precinct as a ballot pickup and collection location (referred to in this section as a tribally designated buildings) at no cost to the Indian Tribe. The applicable State or political subdivision shall collect and timely deposit all ballots from each tribally designated building.(3)At the applicable Tribe’s request, the State or political subdivision shall provide mail-in and absentee ballots to each registered voter residing on Indian lands in the State or political subdivision without requiring a residential address, a mail-in or absentee ballot request, or an excuse for a mail-in or absentee ballot.(4)The address of a tribally designated building may serve as the residential address and mailing address for voters living on Indian lands if the tribally designated building is in the same precinct as that voter.(5)If there is no tribally designated building within the precinct of a voter residing on Indian lands (including if the tribally designated building is on Indian lands but not in the same precinct as the voter), the voter may—(A)use another tribally designated building within the Indian lands where the voter is located; or(B)use such tribally designated building as a mailing address and may separately designate the voter’s appropriate precinct through a description of the voter’s address, as specified in section 9428.4(a)(2) of title 11, Code of Federal Regulations.(6)In the case of a State or political subdivision that is a covered State or political subdivision under section 203 of the Voting Rights Act of 1965 (52 U.S.C. 10503), that State or political subdivision shall provide absentee or mail-in voting materials with respect to an election for Federal office in the language of the applicable minority group as well as in the English language, bilingual election voting assistance, and written translations of all voting materials in the language of the applicable minority group, as required by section 203 of the Voting Rights Act of 1965 (52 U.S.C. 10503), as amended by this Act.(7)A State or political division shall make reasonable efforts to contact a voter who resides within Indian lands located within its jurisdiction and offer such voter a reasonable opportunity to cure any defect in an absentee ballot issued to and completed and returned by the voter, or appearing on or pertaining to the materials provided for the purpose of returning the absentee ballot, if State law would otherwise require the absentee ballot to be rejected due to such defect and the defect does not compromise ballot secrecy or involve a lack of witness or assistant signature, where such signature is mandated by State law.(8)In a State or political subdivision that does not permit absentee or mail-in balloting for all eligible voters in the State or political subdivision, that State or political subdivision shall nonetheless provide for absentee or mail-in balloting for voters who reside on Indian lands consistent with this section if the State, political subdivision, or any court applying this section determines that the totality of circumstances described in subsection (b) warrants establishment of absentee or mail-in balloting for voters who reside on Indian lands located within the jurisdiction of the State or political subdivision.(f)Ballot drop boxesEach State shall—(1)provide not less than one ballot drop box for each precinct on Indian lands, at no cost to the Indian Tribe, at either the tribally designated building under subsection (e)(2) or an alternative site selected by the applicable Indian Tribe; and(2)provide additional drop boxes at either the tribally designated building under subsection (e)(2) or an alternative site selected by the applicable Indian Tribe if the State or political subdivision determines that additional ballot drop boxes should be provided based on the criteria considered under the totality of circumstances enumerated under subsection (b).(g)Early voting(1)Early voting locationsIn a State or political subdivision that permits early voting in an election for Federal office, that State or political subdivision shall provide not less than one early voting location for each precinct on Indian lands, at no cost to the Indian Tribe, at a site selected by the applicable Indian Tribe, to allow individuals living on Indian lands to vote during an early voting period in the same manner as early voting is allowed on such date in the rest of the State or precinct. Additional early voting sites shall be determined based on the criteria considered under the totality of cir­cum­stances described in subsection (b).(2)Length of periodIn a State or political subdivision that permits early voting in an election for Federal office, that State or political subdivision shall provide an early voting period with respect to that election that shall consist of a period of consecutive days (including weekends) which begins on the 15th day before the date of the election (or, at the option of the State or political subdivision, on a day prior to the 15th day before the date of the election) and ends on the date of the election for all locations on Indian Lands.(3)Minimum early voting requirementsEach polling place that allows voting during an early voting period under this subsection shall—(A)allow such voting for no less than 10 hours on each day;(B)have uniform hours each day for which such voting occurs; and(C)allow such voting to be held for some period of time prior to 9:00 a.m. (local time) and some period of time after 5:00 p.m. (local time).(4)Ballot processing and scanning requirements(A)In generalTo the greatest extent practicable, ballots cast during the early voting period in an election for federal office at voting locations and drop boxes on Indian lands shall be processed and scanned for tabulation in advance of the close of polls on election day.(B)LimitationNothing in this subsection shall be construed to permit a State or political subdivision to tabulate and count ballots in an election for Federal office before the closing of the polls on the date of the election.(h)Provisional ballots(1)In generalIn addition to the requirements under section 302(a) of the Help America Vote Act of 2002 (52 U.S.C. 21082(a)), for each State or political subdivision that provides voters provisional ballots, challenge ballots, or affidavit ballots under the State’s applicable law governing the voting processes for those voters whose eligibility to vote is determined to be uncertain by election officials, election officials shall—(A)provide clear written instructions indicating the reason the voter was given a provisional ballot, the information or documents the voter needs to prove eligibility, the location at which the voter must appear to submit these materials or alternative methods, including email or facsimile, that the voter may use to submit these materials, and the deadline for submitting these materials;(B)permit any voter who votes provisionally at any polling place on Indian lands to appear at any polling place or at the central location for the election board to submit the documentation or information to prove eligibility;(C)permit any voter who votes provisionally at any polling place to submit the required information or documentation via email or facsimile, if the voter prefers to use such methods as an alternative to appearing in person to submit the required information or documentation to prove eligibility;(D)notify the voter on whether the voter’s provisional ballot was counted or rejected by telephone, email, or postal mail, or any other available method, including notifying the voter of any online tracking website if State law provides for such a mechanism; and(E)provide the reason for rejection if the voter’s provisional ballot was rejected after the voter provided the required information or documentation on eligibility.(2)Duties of election officialsA State or political subdivision described in paragraph (1) shall ensure in each case in which a provisional ballot is cast, that election officials—(A)request and collect the voter’s email address, if the voter has one, and transmit any written instructions issued to the voter in person to the voter via email; and(B)provide a verbal translation of any written instructions to the voter.(i)Enforcement(1)Attorney GeneralThe Attorney General may bring a civil action in an appropriate district court for such declaratory or injunctive relief as is necessary to carry out this section.(2)Private right of action(A)A person or Indian Tribe who is aggrieved by a violation of this section may provide written notice of the violation to the chief election official of the State involved.(B)An aggrieved person or Indian Tribe may bring a civil action in an appropriate district court for declaratory or injunctive relief with respect to a violation of this section, if—(i)that person or Indian Tribe provides the notice described in subparagraph (A); and(ii)(I)in the case of a violation that occurs more than 120 days before the date of an election for Federal office, the violation remains and 90 days or more have passed since the date on which the chief election official of the State receives the notice under subparagraph (A); or(II)in the case of a violation that occurs 120 days or less but more than 30 days before the date of an election for Federal office, the violation remains and 20 days or more have passed since the date on which the chief election official of the State receives the notice under subparagraph (A).(C)In the case of a violation of this section that occurs 30 days or less before the date of an election for Federal office, an aggrieved person or Indian Tribe may bring a civil action in an appropriate district court for declaratory or injunctive relief with respect to the violation without providing notice to the chief election official of the State under subparagraph (A).(3)Rule of constructionNothing in this section shall be construed to prevent a State or political subdivision from providing additional polling places or early voting locations on Indian lands.7.Procedures for removal of polling places and voter registration sites on Indian lands(a)Actions requiring tribal administrative reviewNo State or political subdivision may carry out any of the following activities in an election for Federal office unless the requirements of subsection (b) have been met:(1)Eliminating polling places or voter registration sites on the Indian lands of an Indian Tribe.(2)Moving or consolidating a polling place or voter registration site on the Indian lands of an Indian Tribe to a location 1 mile or further from the existing location of the polling place or voter registration site.(3)Moving or consolidating a polling place on the Indian lands of an Indian Tribe to a location across a river, lake, mountain, or other natural boundary such that it increases travel time for a voter, regardless of distance.(4)Eliminating in-person voting on the Indian lands of an Indian Tribe by designating an Indian reservation as a permanent absentee voting location, unless the Indian Tribe requests such a designation and has not later requested that the designation as a permanent absentee voting location be reversed.(5)Removing an early voting location or otherwise diminishing early voting opportunities on Indian lands.(6)Removing a ballot drop box or otherwise diminishing ballot drop boxes on Indian lands.(7)Decreasing the number of days or hours that an in-person or early voting polling place is open on Indian lands only or changing the dates of in-person or early voting only on the Indian lands of an Indian Tribe.(b)Tribal administrative review(1)In generalThe requirements of this subsection have been met if—(A)the impacted Indian Tribe submits to the Attorney General the Indian Tribe’s written consent to the proposed activity described in subsection (a);(B)the State or political subdivision, after consultation with the impacted Indian Tribe and after attempting to have the impacted Indian Tribe give consent as described in subparagraph (A), institutes an action in the United States District Court for the District of Columbia for a declaratory judgment, and a declaratory judgment is issued based upon affirmative evidence provided by the State or political subdivision, that conclusively establishes that the specified activity described in subsection (a) proposed by the State or political subdivision neither has the purpose nor will have the effect of denying or abridging the right to vote on account of race or color, membership in an Indian Tribe, or membership in a language minority group; or(C)the chief legal officer or other appropriate official of such State or political subdivision, after consultation with the impacted Indian Tribe and after attempting to have the impacted Indian Tribe give consent as described in subparagraph (A), submits a request to carry out the specified activity described in subsection (a) to the Attorney General and the Attorney General affirmatively approves the specified activity.(2)No limitation on future actions(A)No bar to subsequent actionNeither an affirmative indication by the Attorney General that no objection will be made, nor the Attorney General’s failure to object, nor a declaratory judgment entered under this section, nor a written consent issued under paragraph (1)(A) shall bar a subsequent action to enjoin enforcement of an activity described in subsection (a).(B)ReexaminationThe Attorney General reserves the right to reexamine any submission under paragraph (1)(C) if additional relevant information comes to the Attorney General’s attention.(C)District courtAny action under this section shall be heard and determined by a district court of 3 judges in accordance with the provisions of section 2284 of title 28, United States Code, and any appeal shall lie to the Supreme Court.8.Tribal voter identification(a)Tribal identificationIf a State or political subdivision requires an individual to present identification for the purposes of voting or registering to vote in an election for Federal office, an identification card issued by a federally recognized Indian Tribe, the Bureau of Indian Affairs, the Indian Health Service, or any other Tribal or Federal agency issuing identification cards to eligible Indian voters shall be treated as a valid form of identification for such purposes.(b)Online registrationIf a State or political subdivision requires an identification card for an individual to register to vote online or to vote online, that State or political subdivision shall annually consult with an Indian Tribe to determine whether a tribal identification can feasibly be used to register to vote online or vote online.(c)Limitation on requiring multiple forms of identificationIf a State or political subdivision requires an individual to present more than one form of identification for the purposes of voting or registering to vote in an election for Federal office, or for registering to vote online or to vote online, that State or political subdivision shall not require any member of an Indian Tribe to provide more than one form of identification if the member provides orally or in writing that the member does not possess more than one form of identification.9.Permitting voters to designate other person to return ballotEach State or political subdivision—(1)shall permit family members (including extended family such as cousins, grandchildren, and relations through marriage), caregivers, tribal assistance providers, or household members to return a sealed ballot of a voter that resides on Indian lands to a post office on Tribal lands, a ballot drop box location in a State or political subdivision that provides ballot drop boxes, a tribally designated building under section 6(e)(2), or an election office, so long as the person designated to return the ballot or ballots on behalf of another voter does not receive any form of compensation based on the number of ballots that the person has returned and no individual, group, or organization provides compensation on this basis;(2)may not put any limit on how many voted and sealed absentee ballots any designated person can return to the post office, ballot drop box location, tribally designated building, or election office under paragraph (1); and(3)shall permit, at a minimum, any family member (including extended family such as cousins, grandchildren, and relations through marriage), caregiver, tribal assistance provider, or household member, including the voter, to return voter registration applications, absentee ballot applications, or absentee ballots to ballot drop box locations in a State or political subdivision that provides ballot drop boxes for these purposes.10.Bilingual election requirementsSection 203 of the Voting Rights Act of 1965 (52 U.S.C. 10503) is amended—(1)in subsection (b)(3)(C), by striking 1990 and inserting most recent; and(2)by striking subsection (c) and inserting the following:(c)Provision of voting materials in the language of a minority group(1)In generalWhenever any State or political subdivision subject to the prohibition of subsection (b), provides any registration or voting notices, forms, instructions, assistance, or other materials or information relating to the electoral process, including ballots, it shall provide them in the language of the applicable minority group as well as in the English language.(2)Exceptions(A)In the case of a minority group that is not American Indian or Alaska Native and the language of that minority group is oral or unwritten, the State or political subdivision shall only be required to furnish, in the covered language, oral instructions, assistance, translation of voting materials, or other information relating to registration and voting.(B)In the case of a minority group that is American Indian or Alaska Native, the State or political subdivision shall only be required to furnish in the covered language oral instructions, assistance, or other information relating to registration and voting, including all voting materials, if the Indian Tribe of that minority group has certified that the language of the applicable American Indian or Alaska Native language is presently unwritten or the Indian Tribe does not want written translations in the minority language.(3)Written translations for election workersNotwithstanding paragraph (2), the State or political division may be required to provide written translations of voting materials, with the consent of any applicable Indian Tribe, to election workers to ensure that the translations from English to the language of a minority group are complete, accurate, and uniform..11.Federal observers to protect tribal voting rights(a)Amendment to the Voting Rights Act of 1965Section 8(a) of the Voting Rights Act of 1965 (52 U.S.C. 10305(a)) is amended—(1)in paragraph (1), by striking or after the semicolon;(2)in paragraph (2)(B), by adding or after the semicolon; and(3)by inserting after paragraph (2) the following:(3)the Attorney General has received a written complaint from an Indian Tribe that efforts to deny or abridge the right to vote under the color of law on account of race or color, membership in an Indian Tribe, or in contravention of the guarantees set forth in section 4(f)(2), are likely to occur;.(b)Publicly available reportsThe Attorney General shall make publicly available the reports of a Federal election observer appointed pursuant to section (8)(a)(3) of the Voting Rights Act of 1965 (52 U.S.C. 10305(a)(3)), as added by subsection (a), not later than 6 months after the date that such reports are submitted to the Attorney General, except that any personally identifiable information relating to a voter or the substance of the voter’s ballot shall not be made public.12.Tribal jurisdiction(a)In generalTribal law enforcement have the right to exercise their inherent authority to detain and or remove any non-Indian, not affiliated with the State, its political subdivision, or the Federal Government, from Indian lands for intimidating, harassing, or otherwise impeding the ability of people to vote or of the State and its political subdivisions to conduct an election.(b)Civil action by Attorney General for reliefWhenever any person has engaged or there are reasonable grounds to believe that any person is about to engage in any act or practice prohibited by this section, the Attorney General may institute for the United States, or in the name of the United States, an action for preventive relief, including an application for a temporary or permanent injunction, restraining order, or other order, and including an order directed to the State and State or local election officials to require them to permit persons to vote and to count such votes.13.Tribal voting consultationThe Attorney General shall consult annually with Indian Tribes regarding issues related to voting in elections for Federal office.14.Attorneys’ fees, expert fees, and litigation expensesIn a civil action under this Act, the court shall award the prevailing party, other than the United States, reasonable attorney fees, including litigation expenses, reasonable expert fees, and costs.15.GAO study and reportThe Comptroller General shall study the prevalence of nontraditional or nonexistent mailing addresses among Indians, those who are members of Indian Tribes, and those residing on Indian lands and identify alternatives to remove barriers to voter registration, receipt of voter information and materials, and receipt of ballots. The Comptroller General shall report the results of that study to Congress not later than 1 year after the date of enactment of this Act.16.United States Postal Service consultationThe Postmaster General shall consult with Indian Tribes, on an annual basis, regarding issues relating to the United States Postal Service that present barriers to voting for eligible voters living on Indian lands.17.Severability; relationship to other laws; tribal sovereign immunity(a)SeverabilityIf any provision of this Act, or the application of such a provision to any person, entity, or circumstance, is held to be invalid, the remaining provisions of this Act and the application of all provisions of this Act to any other person, entity, or circumstance shall not be affected by the invalidity.(b)Relationship to other lawsNothing in this Act shall invalidate, or limit the rights, remedies, or procedures available under, or supersede, restrict, or limit the application of, the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.), the National Voter Registration Act of 1993 (52 U.S.C. 20501 et seq.), the Help America Vote Act of 2002 (52 U.S.C. 20901 et seq.), or any other Federal law or regulation related to voting or the electoral process. Notwithstanding any other provision of law, these provisions shall be applicable within the State of Maine.(c)Tribal sovereign immunityNothing in this Act shall be construed as—(1)affecting, modifying, diminishing, or otherwise impairing the sovereign immunity from suit enjoyed by an Indian Tribe; or(2)authorizing or requiring the termination of any existing trust responsibility of the United States with respect to Indian people.18.Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this Act.